Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 10/14/2022 are entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “being are” in the second to last line of the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“coolant flow control elements” includes the generic/nonce term “elements” coupled with the function of “coolant flow control”. A return to the specification provides for return bends. Therefor the limitation is interpreted as return bends or equivalents thereof.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “plate sections respectively secured to the peripheral flanges” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Reference is made to the feature in [0015] and [0046] of the specification; however when viewing either 531 or 5310 as the flange, neither is shown in contact let alone secured to the plate sections 533.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kooi (DE202014001225) or, in the alternative, under 35 U.S.C. 103 as obvious over Kooi (DE202014001225) in view of Carson et al (US 4,365,484).
Regarding claim 1, Kooi discloses a transport refrigeration unit comprising:
a wall (wall of storage space 3 shown in figure 2) defining an inlet and an outlet (its understood from figure 2 that the opening includes an inlet and an outlet for the supply and return of air); 
a heat exchanger (6) comprising a heat exchanger portion(8) and coolant flow control elements (9 “bends”); and
a pod (10) attachable to the wall (3) and comprising:
peripheral flanges which are attachable to the wall (identified in annotated figure below); and
plate sections (7; identified in the annotated figure below) respectively secured to the peripheral flanges,
wherein:
the pod defines, with a portion of the wall, an interior configured to accommodate the heat exchange portion (8) of the heat exchanger, a fan ([0008] “a fan, which blows the air in the loading space past the parallel tube sections”) that drives air flow from the inlet through the heat exchange portion (8) and then between the peripheral flanges (identified below) and to the outlet and the air flow, and
the plate sections (7, identified below) of the pod are configured to isolate coolant flow control elements (bends 9) of the heat exchanger from the interior ([0007], [0014] plates 7 isolate the bends from the interior).

    PNG
    media_image1.png
    438
    744
    media_image1.png
    Greyscale

Further regarding the unit of Kooi having both an inlet and an outlet. It is understood from the context of the disclosure of Kooi that the opening shown in figure 2 includes both an inlet and an outlet. In the previous office action on the merits the Examiner took Official Notice that TRUs are old and well known to include a wall having an inlet and an outlet to communicate the evaporator and storage area to form a closed loop. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
It would have been obvious to one of ordinary skill in the art to have provided Kooi with the wall including an inlet and outlet to form a closed air circuit between the evaporator and storage region to increase efficiency. It is understood in a closed air loop that efficiency is gained by not continually cooling fresh outside air, but rather already relatively cool return air.
Still further regarding the feature of peripheral flanges attachable to the wall and plate sections respectively secured to the peripheral flanges; Carson is provided.
Carson discloses a TRU comprising a wall (14) defining an inlet and an outlet (162 and 164 defined therein);
a heat exchanger (46) comprising a heat exchanger portion (126);
a pod (10) attachable to the wall (14) and comprising:
peripheral flanges (134 and 136) which are attachable to the wall (by way of frame 20; 4:22-38); and
plate sections (130,132,142) respectively secured to the peripheral flanges (134 and 136, 4:38-41)
wherein:
the pod defines, with a portion of the wall, an interior configured to accommodate the heat exchange portion (126) of the heat exchanger, a fan (54) that drives air flow from the inlet (162) through the heat exchange portion (126) and then between the peripheral flanges (134 and 136) and to the outlet (164; shown in figures 8 and 9) and the air flow.
Kooi provides the concept of isolating the flow control elements (bends) of the heat exchanger with the use of plate sections, but is largely silent concerning particular mounting means. Thus to make and use the device of Kooi one of ordinary skill would employ known prior art solutions, such as that of Carson. It would have been obvious to one of ordinary skill in the art to have provided the flange structure, bolts, etc. of Carson to Kooi in order to provide secure mounting of the structure in order to withstand the vibrations of road travel. Carson provides additional benefits such as the thermal isolation of the evaporator and machine compartments by way of 114/116 and these additional benefits of the mounting arrangement can similarly be employed in Kooi.
Still further it has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Kooi provides for a TRU. Carson evidences that bolts and flanges are used for mounting the same. Merely applying the known mounting means to the known purpose of mounting a TRU is prima facie obvious yielding predictable results.
Regarding claim 2, Kooi discloses the heat exchanger portion (8) comprises evaporator tubes having first and second opposite ends, and
the coolant flow control elements comprise return bend elements (9) that respectively connect corresponding ends of two or more evaporator tubes at one of the first and second opposite ends (flow apparent from figure 2).
Regarding claim 3, Kooi discloses the pod defines:
a first aperture through which the first end of each of the evaporator tube extends (figure 2 shows tubes extending through plates 7 which includes apertures), and
a second aperture through which the second end of each of the evaporator tubes extends (figure 2 shows tubes extending through plates 7 which includes apertures).
Regarding claim 4, Kooi discloses the pod defines:
first apertures through which the return bend elements associated with the first end extend (figure 2 shows U shaped tubes 9 extending through plates 7 which includes apertures), and
second apertures through which the return bend elements associated with the second end extend (figure 2 shows U shaped tubes 9 extending through plates 7 which includes apertures).
Regarding claim 5, Kooi discloses a pod (10) for an evaporator (6) comprising evaporator tubes (8) and return bend elements (9) connecting corresponding evaporator tube ends, the pod comprising:
peripheral flanges (identified in annotated figure presented at claim 1 above) which are attachable to a wall of a cargo area (3);
a convex portion formed to define, with a portion of the wall, an interior to accommodate the evaporator tubes (8) and a fan ([0008] “a fan, which blows the air in the loading space past the parallel tube sections”),
the interior being fluidly communicating with the cargo area through an inlet and an outlet defined in the wall (its understood that the opening shown in figure 2 includes an inlet and an outlet), and
the fan drives air flow from the inlet , through the evaporator tubes (8) and then between the peripheral flanges (identified below) to the outlet ([0008] “a fan, which blows the air in the loading space past the parallel tube sections”); and
plate sections (7) respectively to opposite end sections of the evaporator tubes (8) and respective local portions of the peripheral flanges and the convex portion to isolate the return bend elements (9) from the interior.
Further regarding the unit of Kooi having both an inlet and an outlet. It is understood from the context of the disclosure of Kooi that the opening shown in figure 2 includes both an inlet and an outlet. In the previous office action on the merits the Examiner took Official Notice that TRUs are old and well known to include a wall having an inlet and an outlet to communicate the evaporator and storage area to form a closed loop. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
It would have been obvious to one of ordinary skill in the art to have provided Kooi with the wall including an inlet and outlet to form a closed air circuit between the evaporator and storage region to increase efficiency. It is understood in a closed air loop that efficiency is gained by not continually cooling fresh outside air, but rather already relatively cool return air.
Still further regarding the feature of peripheral flanges attachable to the wall and plate sections respectively secured to the peripheral flanges; Carson is provided.
Carson discloses a TRU comprising a wall (14) defining an inlet and an outlet (162 and 164 defined therein);
a heat exchanger (46) comprising a heat exchanger portion (126);
a pod (10) attachable to the wall (14) and comprising:
peripheral flanges (134 and 136) which are attachable to the wall (by way of frame 20; 4:22-38); and
plate sections (130,132,142) respectively secured to the peripheral flanges (134 and 136, 4:38-41)
wherein:
the pod defines, with a portion of the wall, an interior configured to accommodate the heat exchange portion (126) of the heat exchanger, a fan (54) that drives air flow from the inlet (162) through the heat exchange portion (126) and then between the peripheral flanges (134 and 136) and to the outlet (164; shown in figures 8 and 9) and the air flow.
Kooi provides the concept of isolating the flow control elements (bends) of the heat exchanger with the use of plate sections, but is largely silent concerning particular mounting means. Thus to make and use the device of Kooi one of ordinary skill would employ known prior art solutions, such as that of Carson. It would have been obvious to one of ordinary skill in the art to have provided the flange structure, bolts, etc. of Carson to Kooi in order to provide secure mounting of the structure in order to withstand the vibrations of road travel. Carson provides additional benefits such as the thermal isolation of the evaporator and machine compartments by way of 114/116 and these additional benefits of the mounting arrangement can similarly be employed in Kooi.
Still further it has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Kooi provides for a TRU. Carson evidences that bolts and flanges are used for mounting the same. Merely applying the known mounting means to the known purpose of mounting a TRU is prima facie obvious yielding predictable results.
Regarding claim 6, Kooi discloses the return bend elements comprise:
return bends (9); and
brazed joints ([0006] “brazed”) that connect the return bends to the corresponding ends of the two or more evaporator tubes (8).
Regarding claim 7, Kooi discloses the peripheral flanges form a polygonal profile (figure 2 shows a rectangular profile), but lacks rounded edges. Examiner takes official notice that rounded edges are old and well known. It would have provided Kooi with rounded edges in order to decrease sharpness for human contact, decrease chipping and breakage commonly resulting from sharp corners, and/or to decrease drag caused by the discontinuity of sharp edges.
Regarding claim 8, Kooi discloses the pod of claim 5, but lacks an elevation view to identify lower, upper, or central sections. Carson discloses a TRU having:
a lower section defined between the inlet (inlet 162, best shown in figure 9) and the evaporator tubes (evaporator 46, shown in figure 7);
an upper section defined between the fan (54 of figures 7 and 9) and the outlet (164 of figure 9); and
a central section defined between the evaporator tubes and the fan (shown in figure 7),
wherein respective portions of the upper and central sections are disposed between the peripheral flanges (134 and 136)
It would have been obvious to one of ordinary skill in the art to have provided Kooi with the lower, upper, and central sections of Carson for the following reasons. First as Kooi is silent concerning the relative elevation of the various components; one of skill in order to make and use the invention would necessarily select from known prior art solutions. Second providing the relative elevation and flow direction of Carson discharges relatively cool air to the top of the storage area to promote the circulation within the storage area to allow cool air to sink as a feature of natural convection.
Regarding claim 9, Kooi discloses respective outer planes of the plate sections (7) are coplanar with respective outermost planes of the opposite end sections of the evaporator tubes (shown in figure 2), and
the plate sections (7) are respectively formed to define apertures through which the return bend elements (9) are connectable with the corresponding evaporator tube ends.
Regarding claim 10, Kooi discloses the plate sections (7) respectively define, with respective distal portions of the peripheral flanges and the convex portion, distal interiors isolated from the interior (shown in figure 2 are an interior section occupied by tubes 8 and a pair of distal interiors on opposed sides of 7), and
the distal portions of the convex portion define apertures through which the distal interiors are communicative with an exterior of the cargo area ([0007] “open connection with the environment”).
Regarding claim 11, Kooi discloses the convex portion comprises removable panels (the left and right panels of 10 are capable of being removed). Additionally examiner takes official notice that it is old and well known to provide removable panels. It would have been obvious to one of ordinary skill in the art to have provided Kooi with removable panels in order to provide access for purposes such as maintenance, repair, and/or monitoring.
Regarding claim 12, Kooi discloses a transport refrigeration unit comprising:
a wall (wall of storage space 3 shown in figure 2) defining an inlet and an outlet (its understood from figure 2 that the opening includes an inlet and an outlet) between a cargo area and an exterior;
an evaporator (6); and
a pod (10) comprising:
peripheral flanges attachable to the wall (identified in annotated figure provided at claim 1 above);
a convex portion defining, with a portion of the wall, an interior communicating with the cargo area through the inlet and the outlet and configured to accommodate the evaporator (6) and a fan ([0008] “a fan, which blows the air in the loading space past the parallel tube sections”) that drives air flow from the inlet, through the evaporator and then between the peripheral flanges and to the outlet; and
plate sections (7; identified in annotated figure at claim 1 above) respectively secured to opposite end sections of evaporator tubes (8) of the evaporator (6) and respective local portions of the peripheral flanges and the convex portion to divide the interior into:
a first interior configured to accommodate the evaporator tubes (8 of figure 2) and the fan ([0008]), and
second interiors isolated from the first interior and configured to accommodate return bend elements (9) of the evaporator (second interiors isolated by plate sections 7).
Further regarding the unit of Kooi having both an inlet and an outlet. It is understood from the context of the disclosure of Kooi that the opening shown in figure 2 includes both an inlet and an outlet. In the previous office action on the merits the Examiner took Official Notice that TRUs are old and well known to include a wall having an inlet and an outlet to communicate the evaporator and storage area to form a closed loop. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
It would have been obvious to one of ordinary skill in the art to have provided Kooi with the wall including an inlet and outlet to form a closed air circuit between the evaporator and storage region to increase efficiency. It is understood in a closed air loop that efficiency is gained by not continually cooling fresh outside air, but rather already relatively cool return air.
Still further regarding the feature of peripheral flanges attachable to the wall and plate sections respectively secured to the peripheral flanges; Carson is provided.
Carson discloses a TRU comprising a wall (14) defining an inlet and an outlet (162 and 164 defined therein);
a heat exchanger (46) comprising a heat exchanger portion (126);
a pod (10) attachable to the wall (14) and comprising:
peripheral flanges (134 and 136) which are attachable to the wall (by way of frame 20; 4:22-38); and
plate sections (130,132,142) respectively secured to the peripheral flanges (134 and 136, 4:38-41)
wherein:
the pod defines, with a portion of the wall, an interior configured to accommodate the heat exchange portion (126) of the heat exchanger, a fan (54) that drives air flow from the inlet (162) through the heat exchange portion (126) and then between the peripheral flanges (134 and 136) and to the outlet (164; shown in figures 8 and 9) and the air flow.
Kooi provides the concept of isolating the flow control elements (bends) of the heat exchanger with the use of plate sections, but is largely silent concerning particular mounting means. Thus to make and use the device of Kooi one of ordinary skill would employ known prior art solutions, such as that of Carson. It would have been obvious to one of ordinary skill in the art to have provided the flange structure, bolts, etc. of Carson to Kooi in order to provide secure mounting of the structure in order to withstand the vibrations of road travel. Carson provides additional benefits such as the thermal isolation of the evaporator and machine compartments by way of 114/116 and these additional benefits of the mounting arrangement can similarly be employed in Kooi.
Still further it has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Kooi provides for a TRU. Carson evidences that bolts and flanges are used for mounting the same. Merely applying the known mounting means to the known purpose of mounting a TRU is prima facie obvious yielding predictable results.
Regarding claim 13, Kooi discloses the return bend elements comprise:
return bends (9); and
brazed joints ([0006] “brazed”) that connect the return bends to the corresponding ends of the two or more evaporator tubes (8).
Regarding claim 14, Kooi discloses the peripheral flanges form a polygonal profile (figure 2 shows a rectangular profile), but lacks rounded edges. Examiner takes official notice that rounded edges are old and well known. It would have provided Kooi with rounded edges in order to decrease sharpness for human contact, decrease chipping and breakage commonly resulting from sharp corners, and/or to decrease drag caused by the discontinuity of sharp edges.
Regarding claim 15, Kooi discloses a width of the first interior is slightly less than a width of the evaporator tubes (from figure 2 it is shown that the ends of the tubes extend beyond 7).
Regarding claim 16, Kooi discloses the pod of claim 12, but lacks an elevation view to identify lower, upper, or central sections. Carson discloses a TRU having:
a lower section defined between the inlet (inlet 162, best shown in figure 9) and the evaporator tubes (evaporator 46, shown in figure 7);
an upper section defined between the fan (54 of figures 7 and 9) and the outlet (164 of figure 9); and
a central section defined between the evaporator tubes and the fan (shown in figure 7),
wherein respective portions of the upper and central sections are disposed between the peripheral flanges (134 and 136)
It would have been obvious to one of ordinary skill in the art to have provided Kooi with the lower, upper, and central sections of Carson for the following reasons. First as Kooi is silent concerning the relative elevation of the various components; one of skill in order to make and use the invention would necessarily select from known prior art solutions. Second providing the relative elevation and flow direction of Carson discharges relatively cool air to the top of the storage area to promote the circulation within the storage area to allow cool air to sink as a feature of natural convection.
Regarding claim 17, Kooi discloses respective outer planes of the plate sections (7) are coplanar with respective outermost planes of the opposite end sections of the evaporator tubes (shown in figure 2).
Regarding claim 18, Kooi discloses the plate sections (7) are respectively formed to define apertures through which the return bend elements (9) are connectable with the corresponding evaporator tubes (8).
Regarding claim 19, Kooi discloses the distal portions of the convex portion define apertures through which the second interiors are communicative with an exterior of the cargo area ([0007] “open connection with the environment”).
Regarding claim 20, Kooi discloses the convex portion comprises removable panels (the left and right panels of 10 are capable of being removed). Additionally examiner takes official notice that it is old and well known to provide removable panels. It would have been obvious to one of ordinary skill in the art to have provided Kooi with removable panels in order to provide access for purposes such as maintenance, repair, and/or monitoring.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive/rendered moot. Regarding the peripheral flanges, the examiner agrees that as amended the previously identified vertical elements extending from 10 to 3 of Kooi no longer apply. However the newly identified peripheral flanges extending between 7 and 3 of Kooi (better identified in the annotated figure above) do apply to the amended claims. Carson is also provided to further show the utilization of flanges to mount TRUs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prucyk (US 4,363,355) heat exchanger.
Senf (US 2020/0238791) self-venting evaporator.
Leatherbarrow (US 2009/0094999) heat exchanger isolating U-bends.
Renken et al (US 2021/0402852) isolated evaporator coil.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763